ON MOTION TO DISMISS APPEAL
SARTAIN, Judge.
This matter is before us on a motion to dismiss an appeal taken by the City of Baton Rouge from a judgment of the Nineteenth Judicial District Court which reversed a decision of the East Baton Rouge Parish Fire and Police Civil Service Board.
J. R. Stubbs, following a written examination, was demoted from Probational Fireman First Class to Regular Fireman. His appeal to the Board was dismissed thus upholding the demotion. He subsequently appealed to the District Court. For written reasons assigned, the judge a quo, reversed the decision of the Board and ordered Stubbs reinstated to his former position. The City of Baton Rouge followed by appealing to this Court, whereupon Stubbs filed the instant motion. We think the motion has merit and should be granted.
Appellee’s motion is founded on the holding of this Court in Trosclair v. Hou-ma Municipal Fire and Police Civil Service Board, 200 So.2d 293 (1967) and upheld by the Supreme Court at 252 La. 1, 209 So.2d 1 (1968).
In our consideration of Trosclair we followed our decision in City of Baton Rouge v. Gourney, 160 So.2d 290 (1964) wherein we considered that inasmuch as L.R.S. 33:2501 places the forum for an appeal in the court of original and unlimited jurisdiction in civil suits of the parish wherein the board is domiciled, i. e., the civil district court, and Art. 14, § 15.1, paragraph 31 of the Constitution of Louisiana omits any reference to appeal, that we are without jurisdiction to consider such matters by appeal.
In Trosclair, we did note the cases of City of Lake Charles v. Lake Charles Fire Fighters Ass’n., 183 So.2d 451 (La.App. 1966) and City of Lake Charles v. George, 185 So.2d 872 (La.App. 1966) wherein our brethren of the Third Circuit reached contrary conclusions. To resolve this conflict the Supreme Court of Louisiana granted writs, Trosclair, supra, 251 La. 1, 209 So. 2d 1 (1968) and adopted our view.
Accordingly, for these reasons, the appeal of the City of Baton Rouge is dismissed at such costs to it as may be authorized by law.
Motion granted, appeal dismissed.